DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 12/09/2021.
Claims 1-6 have been amended and are hereby entered.
Claims 1-7 are currently pending and have been examined.
This action is made FINAL.
International Priority 
	The ADS filed 12/19/2019 claims priority to JP 2019033367 (filed 2/26/2019).  JP 2019033367 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 2/26/2019.
Information Disclosure Statement
	The reference disclosed in the IDS dated 11/23/2021 has been considered.
Response to Applicant’s Arguments
Objections
Applicant traverses the previous objection to the drawings, stating that RC S111 of Fig. 2 is disclosed in Paragraphs 0065 and 0068 of the specification.  Applicant is correct; therefore, the objection is withdrawn.

Claim Rejections – 35 USC § 112
The present amendments to Claim 3 obviate the previous 112(b) rejection thereof; therefore, it is withdrawn.
Applicant traverses the previous 112(b) indefiniteness rejection of Claim 7, citing the following:  "One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application." 37 C.F.R. § 1.75(c).  Based on this, Applicant asserts that the drafting of Claim 7 “clearly satisfies the requirements for a dependent claim because it refers back to claim 1 and further limits claim 1.  Applicant misapprehends the 112(b) indefiniteness rejection.  As Claims 2-6 were not also rejected in a similar manner, the issue clearly is not merely that the claim refers back to and further limits another claim.  Rather, the drafting of the claim is unclear as to whether Claim 7 is intended to be an independent claim or a dependent claim.  Particularly, Claim 7 appears to be explicitly directed to one statutory category (a manufacture) yet references a claim of a different statutory category (a machine) without making clear to which of these statutory categories the claim is directed, or whether the reference to Claim 1 is intended to further limit Claim 1 or merely incorporate the contents thereof in an independent claim.  Examiner also notes that stating Applicant’s intent that this be interpreted as a dependent claim in the Remarks does not cure this indefiniteness present in the drafting.  Further, Examiner notes that if Claim 7 were interpreted as a dependent claim as Applicant suggests, Claim 7 would be additionally indefinite under 112(b) as a hybrid claim which creates confusion as to when the claim is infringed based 
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that the limitation of “a control unit that determines whether a user is present or not at the boarding position at a time when the vehicle has arrived at the boarding position” does not recite a certain method of organizing human activity as stated in the previous Office Action.  In support of this, Applicant asserts that “[d]etermining whether something is or is not present is not any of (1) commercial or legal interactions, (2) managing personal behavior or relationships, and (3) managing interactions between people. The fact that the particular thing is a user does not transform the determination to any of items (1) - (3).”  Applicant misapprehends the scope of the certain methods of organizing human activity category of abstract ideas, as well as why this limitation is stated as falling within the enumerated subcategories of commercial or legal interaction and managing personal behavior or relationships or managing interactions between people.”  For example, the subcategory of commercial or legal interactions includes activity related to the providing of a requested service (such a service including the requested transportation of the present invention), as is made clear in MPEP 2106.05(a)(2)(II)(B).  In the context of the claim (ie: the attempted providing of an ordered service), the aforementioned claim clearly meets this criteria.  
Applicant also provides the following quote from the previous Office Action, “[i]f a claim limitation ... covers the performance of the limitation in the mind or with the aid of pen and 
Finally, Applicant argues that “[n]onetheless, claim 1 is not a mental process. Claim 1 recites ‘output a signal based upon the stop time that is set, wherein the signal is for at least 
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant argues against the previously presented citations of Hirose as disclosing the limitation “when determining that the user is not present, sets a stop time of the vehicle at the boarding position in accordance with a delay status of the vehicle with respect to the operation schedule at the time and with the operation schedule subsequent to the time,” particularly asserting that there is no disclosure in the cited Paragraphs 0072-0078 of Hirose “regarding 
In support of this same argument, Applicant cites to exemplary language found in Paragraphs 0045-0046 of the present invention’s specification to illustrate a distinction between the present invention and the disclosure of the Hirose reference.  These paragraphs describe additional specificity and functionality not embodied in the claim language as 
Claim Interpretation
The term “the time” is used throughout the claims.  This is interpreted as relating back to “a time when the vehicle has arrived at the boarding position” of Claim 1 rather than “a stop time.”  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As drafted, it is unclear whether Claim 7 is intended to be a dependent claim of Claim 1 or whether this is intended to be an independent claim incorporating the structure and functionality of Claim 1.  For the purposes of this examination, Claim 7 will be interpreted as an independent claim.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 7, the limitations of processor configured to determine whether a user is present or not at the boarding position at a time when the vehicle has arrived at the boarding position; and when determining that the user is not present, set a stop time of the vehicle at the boarding position in accordance with a delay status of the vehicle with respect to the operation schedule at the time and with the operation schedule subsequent to the time, and output a signal based upon the stop time that is set, wherein the signal is for at least one of a display device and control of the vehicle, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations recite activity which falls within the subcategories of commercial or legal interactions and managing personal behavior or relationships or managing interactions between people.  Additionally, the limitations of a processor configured to determine whether a user is present or not at the boarding position at a time when the vehicle has arrived at the boarding position; and when determining that the user is not present, set a stop time of the vehicle at the boarding position in accordance with a delay status of the vehicle with respect to the operation schedule at the time and with the operation schedule subsequent to the time, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite observations, evaluations, judgments, and opinions which may practically be performed in the human mind.  If a claim limitation, under its 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of an operation assistance apparatus that assists in operation of a vehicle for which an operation schedule is determined in accordance with a boarding position requested in a reservation, a processor configured to perform various limitations including the output of a signal, and a vehicle.  An operation assistance apparatus that assists in operation of a vehicle for which an operation schedule is determined in accordance with a boarding position requested in a reservation and a processor configured to perform various limitations including the output of a signal amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The vehicle amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.

Claims 2-6, describing various additional limitations to the apparatus of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses the setting of the stop time is also based on traffic information for a road (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 3 discloses wherein the vehicle allows shared riding (merely narrowing the field of use) and the setting of the stop time is also based on a number of users who are scheduled to board at a next boarding position after the boarding position onward included in the operation schedule subsequent to the time (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.
Claim 4 discloses wherein the vehicle allows shared riding (merely narrowing the field of use), predicting as the stop time a range that does not create a delay of the vehicle with respect to the operation schedule at a next boarding position after the boarding position (an abstract idea in the form of a certain method of organizing human activity 
Claim 5 discloses wherein the processor is configured to determine whether the user is present or not at the boarding position again upon elapse of the stop time (an abstract idea in the form of a certain method of organizing human activity and a mental process) and when determining that the user is not present, performs control to output approval request information for requesting approval of another user who is on board the vehicle to extension of the stop time (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.
Claim 6 discloses a transceiver configured to send information (merely using a computer as a tool to perform an abstract idea); wherein the processor is configured to determine whether the user is present or not at the boarding position again upon elapse of the stop time (an abstract idea in the form of a certain method of organizing human activity and a mental process); and when determining that the user is not present, sends via the transceiver, approval request information for requesting approval of another user who is scheduled to board at a next boarding position after the boarding position onward to extension of the stop time (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirose et al (PGPub 20210042670, claiming the benefit of PCT/IB2018/001585 and priority to JP 2018010483) (hereafter, “Hirose”).  
Regarding Claim 1, Hirose discloses the following limitations:
An operation assistance apparatus that assists in operation of a vehicle for which an operation schedule is determined in accordance with a boarding position requested in a reservation (Abstract; ¶ 0062; Fig. 1A; server sets a travel plan for a vehicle configured to manage vehicle requests from a plurality of users);  
a processor configured to determine whether a user is present or not at the boarding position at a time when the vehicle has arrived at the boarding position (¶ 0066-0068; Fig. 1A; control unit determines whether or not the vehicle has arrived at the boarding 
when determining that the user is not present, set a stop time of the vehicle at the boarding position in accordance with a delay status of the vehicle with respect to the operation schedule at the time and with the operation schedule subsequent to the time (¶ 0072-0078; determines a waiting time based on whether there is another user already in the vehicle, whether there is a next reservation scheduled, both, or neither); and 
output a signal based upon the stop time that is set, wherein the signal is for at least one of a display device and control of the vehicle (¶ 0144-0146; Fig. 6B; when the waiting time has not been exceeded, the control device transmits a waiting instruction to the vehicle; when the waiting time has been exceeded, the control device transmits a cancellation notification to the user and a departure instruction to the vehicle).
Regarding Claim 2, Hirose discloses the limitations of Claim 1.  Hirose additionally discloses wherein when determining that the user is not present, the processor is configured to set the stop time also in accordance with traffic information for a road (¶ 0088, 0112, 0115-0116; determines that the required time to the next destination is lengthened due to traffic information, and shortens the waiting time based on this determination).  
Regarding Claim 4, Hirose discloses the limitations of Claim 1.  Hirose additionally discloses the following limitations:
wherein the vehicle allows shared riding (¶ 0024; car-sharing refers to a system configured such that a plurality of users shares a plurality of shared vehicles);
when determining that the user is not present, the processor is configured to predict the stop time as a range that does not create a delay of the vehicle with respect to the operation schedule at a next boarding position after the boarding position (¶ 0066-0068, 0072-0078, 0094; the control device sets the correction coefficient such that the waiting time is the longest within a range in which the use of the shared vehicle can be started on time as scheduled for the next reservation); and 
set the stop time as an upper limit of the predicted range (¶ 0066-0068, 0072-0078, 0094; the control device sets the correction coefficient such that the waiting time is the longest within a range in which the use of the shared vehicle can be started on time as scheduled for the next reservation).
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Anglin et al (PGPub 20130006677) (hereafter, “Anglin”).  
	Regarding Claim 3, Hirose discloses the limitations of Claim 1.  Hirose additionally discloses wherein the vehicle allows shared riding (¶ 0024; car-sharing refers to a system configured such that a plurality of users shares a plurality of shared vehicles).
	Hirose additionally discloses when determining that the user is not present, the processor is configured to set the stop time based on the operation schedule subsequent to the time (¶ 0066-0068, 0072-0078; determines a waiting time based on whether there is another 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the time determining functionality of Anglin with the ridesharing system of Hirsoe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Anglin are applicable to the base device (Hirose), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Levy et al (PGPub 20190137290) (hereafter, “Levy”) and Rajagopalan et al (PGPub 20170176195) (hereafter, “Rajagopalan”).  
Regarding Claim 5, Hirose discloses the limitations of Claim 1.  Hirose does not explicitly disclose but Levy does disclose wherein the processor is configured to determine whether the 
Neither Hirose nor Levy explicitly disclose but Rajagopalan does disclose performs control to output approval request information for requesting approval of another user to extend the stop time (¶ 0146-0147, 0150; processor communicates with the user/user mobile device about a potential change to the itinerary; changes may include stays between trip legs).  Hirose additionally discloses doing so when determining that the user is not present, and wherein another user is on board the vehicle (¶ 0066-0069, 0072-0078; determines whether or not the user is present at the boarding location; determines whether or not another user is on board the shared vehicle).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the repeating determination functionality of Levy with the ridesharing system of Hirsoe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Levy are applicable to the base device (Hirose), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the approval requesting functionality of KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rajagopalan are applicable to the base device (Hirose and Levy), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Levy and Wang (PGPub 20180012151) (hereafter, “Wang”).  
Regarding Claim 6, Hirose discloses the limitations of Claim 1.  Hirose additionally discloses a transceiver configured to send information (¶ 0028; Fig. 1A; communication devices may exchange information with one another via an electric communication network such as the internet).  
Hirose does not explicitly disclose but Levy does disclose wherein the processor is configured to determine whether the user is present or not at the boarding position again upon elapse of the stop time (¶ 0083-0084, 0127; upon arrival at the pickup location, vehicle queries the user's location and estimates a time of arrival at the pickup location; if the user arrival timer has expired, vehicle may again check the user's location and estimate a time of arrival).  
Neither Hirose nor Levy explicitly disclose but Wang does disclose sends approval request information for requesting approval of another user to extension of the stop time (¶ 0126-0127; customer scheduled to be picked up by a vehicle will have an option to agree to wait until the driver completes his/her second service request).  Hirose additionally discloses 
The motivation to combine the references of Hirose and Levy remains the same as for Claim 5.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the approval requesting functionality of Wang with the ridesharing system of Hirsoe and Levy because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wang are applicable to the base device (Hirose and Levy), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Rajagopalan.  
Regarding Claim 7, Hirose does not explicitly disclose but Rajagopalan does disclose a vehicle comprising a disclosed system (¶ 0046; Fig. 1; vehicle comprises a disclosed system).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle assistance structural arrangement of Rajagopalan with the ridesharing system of Hirsoe because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Rajagopalan are applicable to the base device (Hirose), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20200065722 – “System and Method of Determining Real-Time Location,” Smith, disclosing the calculation of a stop time which may vary based on a number of passengers
US 8,700,440 – “System and Method for Managing Multiple Transportation Operations,” Ande et al, disclosing a system which determines whether to delay a vehicle for a hold time in order to allow scheduled passengers to reach the vehicle

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628